In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 13-313V


*************************
                                    *
SANDY RICHARDSON,                   *
For I.G., as her parent,            *
                                    *                                     Filed: October 21, 2014
                        Petitioner, *
                                    *                                     Decision; Attorneys’
                v.                  *                                     Fees & Costs
                                    *
SECRETARY OF HEALTH                 *
AND HUMAN SERVICES,                 *
                                    *
                        Respondent. *
                                    *
*************************

Lawrence R. Cohan, Anapol, Schwartz, Philadelphia, PA, for Petitioner.

Jennifer L. Reynaud, U.S. Dep’t of Justice, Washington, DC, for Respondent.


                            ATTORNEYS’ FEES AND COSTS DECISION1

        On May 5, 2013, Sandy Richardson filed a petition on behalf of her minor child, I.G.,
seeking compensation under the National Vaccine Injury Compensation Program.2 After
proceeding in the matter for a period of time, Petitioner filed a motion seeking dismissal of her
petition on September 24, 2014. I subsequently issued a decision finding that there was
insufficient evidence in the record for Petitioner to meet her burden of proof, and therefore
Petitioner’s claim could not succeed and must be dismissed.
1
  Because this ruling contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the ruling will be available to the public.
Id.
2
  The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended, 42 U.S.C.A. ' 300aa-10 – 34 (2006))
[hereinafter “Vaccine Act” or “the Act”]. Individual sections references hereafter will be to ' 300aa of the Act.
       On October 20, 2014, the parties filed a stipulation regarding attorneys’ fees and costs.
The parties have stipulated that Petitioner’s counsel should receive a total of $21,500.00. This
amount represents a sum to which Respondent does not object. In addition, in compliance with
General Order #9, Petitioner has represented that she did not incur any reimbursable costs in
proceeding on this petition.

      I approve the requested amount for attorneys’ fees and costs as reasonable. Accordingly,
an award of $21,500.00 should be made in the form of a check payable jointly to Petitioner
Sandy Richardson and Petitioner’s counsel, Lawrence R. Cohan. In the absence of a motion for
review filed pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation.3




        IT IS SO ORDERED.
                                                                /s/ Brian H. Corcoran
                                                                   Brian H. Corcoran
                                                                   Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or
separately) a notice renouncing their right to seek review.
                                                      2